                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Criminal Case No. 18-cr-00328-PAB-5

UNITED STATES OF AMERICA,

       Plaintiff,

v.

5. REIDESEL LOPEZ-PARADA,

   Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on defendant Reidesel Lopez-Parada’s

Motion for Amendment of the Order of Detention Entering on October 23, 2018 (ECF

Document 47) [Docket No. 83] of Magistrate Judge Mix’s Order of Detention [Docket

No. 47], entered on October 23, 2018. T he United States has filed a response [Docket

No. 95], and the defendant has filed a reply [Docket No. 98].

       Defendant seeks amendment of the magistrate judge’s detention order under 18

U.S.C. § 3145(b) resulting in his release on an unsecured bond or, in the alternativ e, on

electronic monitoring. Docket No. 83 at 1, 5. At the detention hearing on October 23,

2018, the defendant did not contest detention. Id. at 3.

                Requirements for Detention Under the Bail Reform Act

       Under the Bail Reform Act, a defendant may be detained pending trial only if a

judicial officer finds “that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other person
and the community.” 18 U.S.C. § 3142(e). The government bears the burden of proof

at a detention hearing. Id. The government must prove risk of flight by a

preponderance of the evidence and must prove dangerousness to any person or to the

community by clear and convincing evidence. 18 U.S.C. § 3142(f).

      In deciding whether there are conditions of release that would assure the

appearance of the defendant and the safety of the community, the magistrate judge

must consider the following factors:

      (1) the nature and circumstances of the offense charged, including
      whether the offense is a crime of violence, a violation of section 1591, a
      Federal crime of terrorism, or involves a minor victim or a controlled
      substance, firearm, explosive, or destructive device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including --

             (A) the person’s character, physical and mental condition, family
      ties, employment, financial resources, length of residence in the
      community, community ties, past conduct, history relating to drug or
      alcohol abuse, criminal history, and record concerning appearance at
      court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person
      was on probation, on parole, or on other release pending trial, sentencing,
      appeal, or completion of sentence for an offense under Federal, State, or
      local law; and

      (4) the nature and seriousness of the danger to any person or the
      community that would be posed by the person’s release. . . .

      Count One of the indictment names the defendant, among others, and charges a

conspiracy to distribute more than five kilograms of cocaine. This count carries a ten-

year mandatory minimum and a maximum sentence of life imprisonment. Therefore,

pursuant to 18 U.S.C. § 3142(e)(3)(A), Count One has a rebuttable presum ption of


                                            2
pretrial detention. In order to rebut this presumption, a defendant must produce some

evidence. United States v. Stricklin, 932 F.2d 1353, 1355 (10th Cir. 1991). Althoug h a

defendant may present evidence and rebut the presumption, the Court may

nevertheless take the presumption into account as a factor in determining whether

detention is appropriate. Id. The defendant is also charged with three other counts

(use of a communications device in connection with drug trafficking; possession with

intent to distribute more than 500 grams of cocaine; and possession with intent to

distribute more than five kilograms of cocaine). Two of these counts (Counts Ten and

Seventeen) also carry a rebuttable presumption of detention.

       At the conclusion of the detention hearing, the magistrate judge found by a

preponderance of the evidence that the defendant was a flight risk. Docket No. 47 at 3.

She concluded that there was no condition or combination of conditions of release that

would assure Mr. Lopez-Parada’s appearance. Id.

       The standard for the district court’s review of a magistrate judge’s detention

order under Section 3145(a) is de novo. United States v. Cisneros, 328 F.3d 610, 616

n.1 (10th Cir. 2003). The Court may conduct such review by considering the evidence

that the magistrate judge based her detention decision on and, in its discretion, by

reviewing any additional proffers on appeal. United States v. Davidson, 1992 WL

144641, at *2 (N.D.N.Y. June 18, 1992).

       The defendant’s motion for review is primarily based on the following arguments:

(a) defendant has significant ties to Denver; and (b) his criminal history is minor and he

has no failures to appear. Docket No. 83 at 8-10.



                                            3
                                    Community Ties

       The defendant directs the Court’s attention to the Pretrial Services Report

[Docket No. 72] and various exhibits to his motion as evidence regarding the

defendant’s community ties. Docket No. 83 at 5. The Court agrees with the defendant

that he has personal and family ties to Denver, which weigh in favor of release.

                                   Border Crossings

       The government states that the defendant has significant ties to Mexico, as

evidenced by 49 border crossing in the last ten years. Docket No. 95 at 12.

                            Defendant’s Criminal History

       The defendant argues that his criminal history involves some misdemeanor

convictions, but does not involve felony convictions, drug offenses, or failures to

appear. Although the defendant’s criminal history does not involve any felony

convictions, the defendant has failed to comply with state court probation on two

separate occasions, leading to revocations of probation. Defendant’s probationary

sentence on a Boulder County driving while ability impaired conviction was revoked

seven months after it was entered and defendant was sentenced to twenty-four days

jail. Docket No. 83-1 at 1. His probationary sentence on an Adams County domestic

violence conviction was revoked seven months after it entered, although probation was

reinstated and later successfully completed. Id. His criminal history weighs in favor of

detention.




                                             4
                       Strength of the Evidence Against the Defendant

          The government proffers in response to the defendant’s motion that the evidence

in support of the charges filed against the defendant is strong. The government

provides details of the defendant’s role in assisting defendant Omar Chavez-Gutierrez

receive five kilograms of cocaine from defendant Jose Rodolfo-Pena on September 26,

2017. Docket No. 95 at 9-11. In particular, the government proffers that Chavez-

Gutierrez coordinated with the defendant to meet the courier vehicle, that traveled from

Mexico, at the defendant’s home and to accept delivery of the cocaine. Surveillance of

the residence saw the courier’s vehicle pull into the defendant’s garage, the garage

door closing, and the vehicle leaving two and a half hours later. Id. at 11. The

government’s proffer also indicates that the defendant coordinated with Chavez-

Gutierrez to use the defendant’s garage to store large quantities of cocaine in early

September 2017 and help hide drug proceeds in a vehicle on September 4, 2017. Id.

at 5-7.

          The defendant claims that this evidence is limited to just three days and does not

involve active participation in drug dealing. Docket No. 98 at 2-4. The government’s

proffer is detailed, however, and supports the argument that the case against the

defendant, while based on activity involving three days, nevertheless took place over

the course of three weeks, involving large quantities of cocaine. The Court finds that

the government’s case against the defendant appears to be strong.




                                               5
                                   Conclusion

       Reviewing de novo the Pretrial Services Report, the arguments made and

exhibits attached to Docket Nos. 83 and 98, and the prof fers of the United States,

Docket No. 95, the Court finds that there that is no combination of conditions that would

ensure the safety of the community and assure the appearance of the defendant. The

government has shown clear and convincing evidence that the defendant is involved in

trafficking cocaine, which involvement presents a danger to the community. The

defendant’s revocations of probation and numerous border crossings also demonstrate

by a preponderance of the evidence that the defendant poses a risk of flight. Upon de

novo review, the Court finds that the defendant should be detained until trial.

       Wherefore, it is

       ORDERED that defendant Reidesel Lopez-Parada’s Motion for Amendment of

the Order of Detention Entering on October 23, 2018 (ECF Document 47) [Docket No.

83] is denied.


       DATED December 10, 2018.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          United States District Judge




                                            6
